Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on July 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 3-5, 8, 11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HOCH(US 2015/0378467 A1) in view of Bulea(US 2015/0277618 A1).

Regarding claim 1, HOCH teaches a capacitive sensing input system(input device 100, fig.1) comprising:
 
a plurality of sensor electrodes disposed in a sensor electrode pattern(sensor electrodes 220 and 230, fig.2), wherein, when under a low ground mass(LGM)condition(Para-59): 

proximity-sensing pairs of electrodes formed by a first selective pairing of the plurality of sensor electrodes(step 602, 604, fig.6, Para-81, 82) have an increased sensitivity (Para-60: the transcapacitive term ΔCl(l,k) decays faster than the parasitic LGM term CLGM(l,k) as external object 315 moves farther from the sensing device 208. At some distance, the transcapacitive term ΔCl(l,k) vanishes or becomes negligible) to a presence of an input object in comparison to LGM-sensitive pairs of electrodes formed by a second selective pairing of the plurality of sensor electrodes that are primarily sensitive to the LGM condition(Para-66, 73 also Para-6); and

a processing system(processing system 110A, fig.2, Para-60; processing system 110B, fig.4, Para-67) configured to, while under the LGM condition: 
determine a first LGM term using a mutual capacitance (transcapacitive sensing) sensing with a first of the LGM-sensitive pairs of electrodes(Para-59);

obtain a first transcapacitance sensing signal(Para-55, 59, 73) for a sensing element formed by a first of the proximity-sensing pairs of electrodes(Para-55, 58, 70, 73, 79); and 

Nevertheless, HOCH is not found to teach expressly the capacitive sensing input system, wherein the processing system configured to, while under the LGM condition: generate an LGM-corrected transcapacitance sensing signal by correcting the first transcapacitance sensing signal using the first LGM term.

However, Bulea teaches a low ground mass correction mechanism for an input, wherein the processing system configured to, while under the LGM condition: 
generate an LGM-corrected transcapacitance sensing signal by correcting the first transcapacitance sensing signal using the first LGM term(step 205, fig.2.1, Para-48, 50, 53, 86, 90-94).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HOCH with the teaching of Bulea to include the feature in order to provide a capacitive sensing system wherein a first capacitive measurements and a second capacitive measurements could be acquired while the input device is in a low ground mass environment and the variation in the ground enables correction for low ground mass. The positional information could be identified for any input objects in the sensing region.

Regarding claim 3, HOCH as modified by Bulea teaches the capacitive sensing input system of claim 1, wherein determining the first LGM term comprises: 
determining that the input object is located at the sensing element(proximity sensing, HOCH; step 207, Bulea).

Regarding claim 4, HOCH as modified by Bulea teaches the capacitive sensing input system of claim 3, wherein the determination is made based on at least one selected from the group consisting of: 
an absolute capacitance profile sensing(absolute capacitance, Para-60, HOCH; Para-18, Bulea), and
a transcapacitance profile sensing(transcapacitance, Para-59, HOCH: Para-30, Bulea).

Regarding claim 5, HOCH as modified by Bulea teaches the capacitive sensing input system of claim 1, wherein the two sensor electrodes of the first of the LGM-sensitive pairs of electrodes are non-intersecting(examiner interprets in a way that absolute capacitance measurement is done between an input object and individual electrode one by one. In that case the electrodes are non-intersecting).

Regarding claim 8, HOCH as modified by Bulea teaches the capacitive sensing input system of claim 1, wherein the two sensor electrodes of the first of the proximity-sensing pairs of electrodes are intersecting(fig.8, HOCH).

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 1, since claim 11 recites the same limitations as in claim 1 except minor wording and insignificant change in terminology. 
 
Claim 13 is rejected for the same reason as mentioned in the rejection of claim 3, since claims 3 and 13 recite identical claim limitations in different formats.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 4, since claims 4 and 14 recite identical claim limitations in different formats. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 1, since claims 1 and 17 recite identical claim limitations in different formats.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 3, since claims 3 and 18 recite identical claim limitations in different formats.

7.	Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HOCH(US 2015/0378467 A1) in view of Bulea(US 2015/0277618 A1) and further in view of PARK et al.(US 2020/0150795 A1)(herein after PARK).

Regarding claim 2, HOCH as modified by Bulea is not found to teach expressly the capacitive sensing input system of claim 1, wherein the processing system is further configured to, prior to generating the LGM-corrected transcapacitance sensing signal: map the first LGM term onto the sensing element. 

However, PARK teaches a touch panel, wherein the processing system(multi driving execution unit 200, fig.15) is further configured to, prior to generating the LGM-corrected transcapacitance sensing signal: map the first LGM term onto the sensing element(S200, fig.2, Para-32)(examiner interprets in a way that LGM capacitance value is used for any future measurement based on reference capacitance value). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HOCH further with the teaching of PARK to include the feature in order to provide a capacitive touch panel capable of minimizing low ground mass LGM noise using a multi-driving process and a reference capacitance value.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 2, since claims 23 and 12 recite identical claim limitations in different formats.

8.	Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HOCH(US 2015/0378467 A1) in view of Bulea(US 2015/0277618 A1) and further in view of Tsai et al.(US 2017/0010701 A1)(herein after Tsai).

Regarding claim 6, HOCH as modified by Bulea is not found to teach expressly the capacitive sensing input system of claim 5, further comprising an additional electrode disposed between the two sensor electrodes of the first of the LGM-sensitive pairs of electrodes.

However, Tsai teaches a touch panel, further comprising an additional electrode(charge-locked electrode 136, fig.1) disposed between the two sensor electrodes(134) of the first of the LGM-sensitive pairs of electrodes(Para-22).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HOCH further with the teaching of Tsai to include the feature in order to prevent electromagnetic interference.

Regarding claim 7, HOCH as modified by Bulea and Tsai teaches the capacitive sensing input system of claim 6, wherein the additional electrode is one selected from the group consisting of:
a ground electrode(ground electrode 136, Para-22, Tsai), and 
a guard electrode.

Allowable Subject Matter

9.	Claims 9, 10, 15, 16, 19 and 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  

Claims 9, 15, and 19: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “------, wherein the processing system is further configured to, prior to determining the first LGM term: determine a size of the input object; and depending on the size of the input object, select a spatial separation of the two sensor electrodes of the first of the LGM-sensitive pairs of electrodes”.

Claims 10, 16, and 20: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “------, wherein the first LGM term is in a first direction of the sensor pattern, based on the first of the LGM-sensitive pairs of electrodes, and wherein the processing system is further configured to: obtain a second LGM term with a second of the LGM-sensitive pairs of electrodes, in a second direction of the sensor pattern, perpendicular to the first direction, and wherein generating the LGM-corrected transcapacitance sensing signal further comprises correcting the first transcapacitance sensing signal using the second LGM term”.

Examiner Note
11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692